


117 HR 1412 IH: Banning Lobbying And Safeguarding Trust Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1412
IN THE HOUSE OF REPRESENTATIVES

February 26, 2021
Mr. Hollingsworth introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, to prohibit former Members and elected officers of Congress from lobbying Congress at any time after leaving office.

 
1.Short titleThis Act may be cited as the Banning Lobbying And Safeguarding Trust Act or the BLAST Act. 2.Prohibiting former Members and officers of Congress from lobbying Congress (a)ProhibitionSection 207(e)(1) of title 18, United States Code, is amended to read as follows: 
 
(1)Members and elected officers of CongressAny person who is a Senator, a Member of the House of Representatives, or an elected officer of the Senate or the House of Representatives and who, after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of the Congress, on behalf of any other person (except the United States) in connection with any matter on which such former Senator, Member, or elected official seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216 of this title.. (b)Conforming amendmentsSection 207(e)(2) of such title is amended— 
(1)in the heading, by striking Officers and staff and inserting Staff; (2)by striking an elected officer of the Senate, or; 
(3)by striking leaves office or employment and inserting leaves employment; and (4)by striking former elected officer or. 
(c)Effective dateThe amendments made by this section shall apply with respect to an individual who leaves office on or after the date of the enactment of this Act.  